219 U.S. 581 (1911)
BUCK'S STOVE & RANGE COMPANY
v.
AMERICAN FEDERATION OF LABOR.
AMERICAN FEDERATION OF LABOR
v.
BUCK'S STOVE & RANGE COMPANY.
Nos. 190, 394.
Supreme Court of United States.
Argument commenced January 27, 1911.
APPEALS FROM THE COURT OF APPEALS OF THE DISTRICT OF COLUMBIA.
Mr. Daniel Davenport and Mr. J.J. Darlington for The Buck's Stove & Range Company.
Mr. Jackson H. Ralston, Mr. F.L. Siddons and Mr. William E. Richardson for The American Federation of Labor et al.
Per Curiam:
When these cases were reached for hearing and after the argument had materially progressed, it developed from statements made by counsel for both parties that the cases had become purely moot because of the settlement between the parties of every material controversy which the record presented. On the disclosure of this situation further argument was dispensed with; and for the reason which led to that action, that is, as we have said, that the controversies between the parties had become in all respects moot, the appeals must be dismissed. Richardson v. McChesney, 218 U.S. 487, 492, and cases cited. Appeals dismissed, without costs to either party. `